ACCEPTED
                                                                                         03-14-00035-CV
                                                                                                 7759602
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  11/10/2015 10:47:08 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                           No. 03-14-00035-CV
                                              FILED IN
____________________________________________________
                                        3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                    In the Third Court of Appeals of Texas     11/10/2015 10:47:08 AM
                                                                  JEFFREY D. KYLE
                                                                        Clerk

                               In the Estate of
                       Evelyn Landua Koehler, Deceased


        An Appeal from County Court at Law No. 1 of Bell County, Texas
               The Honorable Judge Edward Johnson, Presiding
                        Trial Court Cause No. 29,462


      SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE
              APPELLEE’S BRIEF ON THE MERITS


To the Honorable Court of Appeals:

      Comes now Kanda Koehler, Appellee in the above case, and files this

Second Unopposed Motion to Extend Time to File Appellee’s Brief on the Merits.

In support of this Motion, Appellee shows as follows:

      1.    Appellants filed their Brief Requesting Oral Argument on September

18, 2015. Appellee’s Brief on the Merits was initially due on October 19, 2015.

      2.    Appellee previously requested an extension of time, which the Court

granted. The Court extended the time for the filing of Appellee’s Brief on the

Merits to November 18, 2015.
       3.      Appellee requests a second extension of time for 30 days to file her

brief. If granted, the extension would change the due date for Appellee’s Brief on

the Merits to December 18, 2015.

       4.      Good cause exists for the extension of time to file Appellee’s Brief in

this case. Counsel for Appellee has had to attend other court matters and lead

counsel has been out of the country for ten days attending to mediation and legal

ethics training of lawyers in the country of Uganda. Certainly, that trip was

planned and anticipated, but the extent of counsel’s backlog upon return was not

anticipated.

       5.      No party will be prejudiced by the extension of time requested. This

request is not sought for delay but so that justice may be done. Appellants do not

oppose this request. Therefore, Appellee requests that the Court extend Appellee’s

file date for her Brief on the Merits to December 18, 2015.

       Wherefore, premises considered, Appellee respectfully requests this Court to

extend the time for filing her Brief on the Merits to December 18, 2015.




SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S BRIEF ON THE MERITS                                                  PAGE 2
                                     Respectfully submitted,

                                     BAIRD, CREWS, SCHILLER & WHITAKER, P.C.

                                     By:     /s/ Jack R. Crews
                                           JACK R. CREWS
                                           State Bar Card No.: 05072300
                                           (254) 743-7320 – Direct
                                           E-mail: jackcrews@bcswlaw.com
                                           KENNETH R. VALKA
                                           State Bar Card No.: 20435300
                                           (254) 743-7350 – Direct
                                           E-mail: kenvalka@bcswlaw.com
                                           BENJAMIN D. BURNETT
                                           State Bar Card No.: 24072012
                                           (254) 743-7324 – Direct
                                           E-mail: benjaminburnett@bcswlaw.com

                                           15 North Main Street
                                           Temple, Texas 76501
                                           Fax: (254) 774-9353

                                           ATTORNEYS FOR APPELLEE




                             CERTIFICATE OF CONFERENCE

       The parties in this case have conferred and no party opposes this Motion.

                                             /s/ Benjamin D. Burnett
                                            BENJAMIN D. BURNETT




SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S BRIEF ON THE MERITS                                                   PAGE 3
                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this document was sent to the
person(s) named below pursuant to Tex. R. App. P. 9.5(b) on November 10, 2015:

       Robert Little
       Kristen A. Mynar
       Naman, Howell, Smith & Lee, PLLC
       400 Austin Ave., Ste. 800
       Waco, Texas 76701
       ATTORNEYS FOR APPELLANTS


                                                 /s/ Ben Burnett
                                            BENJAMIN D. BURNETT




SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE
APPELLEE’S BRIEF ON THE MERITS                                                PAGE 4